On Petition for Rehearing.
In their petition for rehearing, appellants challenge that part of our opinion in which we express the view that the evidence warranted the court’s finding that failure to apply the tapping test, in the circumstances disclosed, indicated a want of ordinary care. It is said that the court made no such finding. The court found that, “The spindle could have been inspected for breaks or flaws from time .to time by tapping, or by the ‘whiting’ test, or by the use of a magnifying glass * *
Appellants now say that each of these ' tests required that the spindle be removed from the appliance. This was manifestly the contention of defendants in the lower court and their evidence would probably have warranted such a finding. The witness Dowdell, testifying as an expert on behalf of plaintiff, with reference to this, device, among other things, said:
“The common method is to simply take a hammer, or some metal part, and rap the piece in question, and listen for a metallic ring. If the piece is cracked, it will be a dull sound. If the piece is solid, it will have a live sound as we call it.”
The witness was then interrogated:
“Q. Now, looking at this particular switch stand in question, this spindle (indicating), — I call your attention to the square part, near the standard (indicating), — is *353that part of the spindle on which there is no housing around it? A. Yes, sir.
“Q. Now, could that, in your opinion, have been tapped in order to determine whether there is a break in any part of the spindle? A. Yes, sir.
“Q. And in your opinion as a metallurgist, if it had been so tapped, would that show that there was a break? A. If the proper person tapped it.
“Q. Well, anybody? A. Anybody that would know enough about it, yes.
“Q. Well, what do you mean by the proper person, — the man that inspected it? A. Yes, sir, the inspector.
“O. A section man? A. A section man, I believe, could be instructed to take care of it, even.
“Q. Now, I will ask you, in examining this particular spindle, whether there is another place where it could have been tapped at the bottom, where the circular spindle is? A. Yes, sir.
“Q. And that bottom part is exposed, so that a tapping of the spindle at the bottom, — would that indicate to an ordinary person, familiar with that work, that there was a break in the spindle ? A. Yes, either tap it at the top or the bottom.
“Q. Is that the customary and usual way of determining whether there is a break in the metal? A. It is very customary; it has been used on the railroads for years.
“Q. You are familiar, of course, with tapping by what are called carknockers, when trains come into the station ? A. Yes, sir.
“Q. They tap these wheels, and listen for a noise? A. Yes, sir.
“Q. And they tap these wheels in order to determine whether there is a crack or any defect in the metal ? A. That is right.
“Q. They tap them with a hammer, or a piece of metal? A. Yes, sir.
“Q. Now, in looking at this stand, assuming that you found there a piece of metal, in the nature of a key, so-called, in your opinion, could that be used to tap that spindle? A. Yes; there was a sort of a key or spike used as a clutch to hold this switch down.
“Q. And that would .not be a difficult thing to do then, would it? A. No, sir.
“Q. It would take very little tapping? A. Yes, sir.
“Q. And in your opinion as a metallurgist, assuming that this break was from two-thirds to three-quarters of the way across the spindle at the time of the accident, and the rest of it was a new break, I will ask you if you have an opinion as to whether or not, if it could be used on this spindle, either at the top or at the circular part at the bottom, — whether or not it would disclose a break, and an old break in this spindle? A. Yes, sir.
“O. You know that it would? A. Yes, sir.”
On cross-examination, the witness was interrogated specifically as to whether contact of the spindle with outside objects would not render the tapping test unreliable, but he maintained that it would not. On re-direct examination, he stated that this particular spindle was quite loose in the housing. He was then interrogated:
“Q. Now, the effect of tapping this, where it is loose, would indicate, would it or would it not, in a normal tapping test, a break? A. Yes, sir, it would.
“Q. And the greater the break the more easily it would be recognized by the sound? A. Yes, sir.
“Q. And this break being two-thirds of the way across, if a tapping test had been, made at either the top or the bottom of the spindle, in your opinion would that have been clearly discernible or recognized by the average person? A. Yes, sir.
“Q. And is that a common and dependable test, in order to determine a break or crack in a piece of metal ? A. It is. That switch spindle is quite loose in its housing.”
Clearly, the testimony of plaintiff with reference to the tapping test referred to the switch stand as it stood in use without being removed or dismantled, and when the court found that, “The spindle could have been inspected for breaks or flaws from time to time by tapping,” it manifestly had in mind the tapping test as described by the testimony of plaintiff and it resolved the contention with reference to this test in favor of plaintiff. This view is further fortified by the fact that defendants requested an additional finding to the effect that, “The testing of spindles in such switch stands while in assembled position by the tapping of the exposed portions thereof would not furnish any dependable or reliable information as to the soundness of the spindle.” This was defendants’ contention *354below and they introduced evidence in support of that contention, but this merely raised a conflict in the evidence which the court resolved in favor of plaintiff, and it not only made the finding that the spindle could have been inspected for flaws by the tapping test, but declined to find that such a test would not furnish dependable or reliable information as to the soundness of the spindle if the spindle were in the switch stand in an assembled position when the test was made.
The petition for rehearing is therefore denied.